Case 1:18-cr-00714-PKG ,Document 42 Filed 01/30/20 Page 2 of 5

UNITED STATES DISTRICT COURT

wee meena grnttcereas OK
UNITED STATES OF AMERICA, : ;

| STIPULATION & ORDER

“Vio :

18 Cr 714 PKC)

NADEM J SAYEGH, :
Defendant, :
pte en ene x

pea i
i
}

WHERBAS, on or about October 3, 2018, NADEM J. SAYEGH (the “defendant”) was

i
charged in a five-count Indictment, 18
{

distribution and possession with intent

Cr. 714 (PRC) (the “Indictment”), with conspiracy to
distribute narcotics, in violation of Title 21, United States Code, Seotion 846 (Count One),

to distribute a controlled substance, in violation of Title

 

. ’ | . .
21, United States Code, Sections B41 (a) 1), 841(b)(1)(c), Title 18, United States Code, Section 2

i
. (Count Two), health care fraud, in violation of Title 18, United States Code, Sections 1347 and

i
2 (Count Three), aggravated identity th f,.in violation of Title 18, United States Code, Sections

1028A and 2 (Count Fout), and false ‘4

Sections 1001 (Count Five).

talements, in violation’ of Title 18, United States Code,

WHEREAS, the Indictment cod nies forfeiture allegation with respect to Counts One

and Two of the Indictment, pursuant to

‘tHe 1, United States Code, Section 853, which sought

| forfeiture of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offenses and any and all property used, or intended to be used, in

{

any tatiner of part, to commit, or to fa Nilitate the commission of the offenses alleged on Counts

One and Two of the Indictment, includ

cuireucy representing the amount of pr

 

ing but not limited to a sum of money in United States

vceeds traceable to the commission of said offenses that

 

 

 

 
Case 1:18-cr-00714-PK

the defendant personally obtained as a

the Indictment.

> ‘Document 42 Filed 01/30/20 Page 3 of 5

i

Mt : - ta

,

result of the offense charged in Counts One and Two of

WHEREAS, the Indictment contained a second forfeiture allegation, pursuant to Title 18,

United States Code, Section 982(a)(7)
personal, that constitutes or is derived,

commission of the offense, including bi

which sought forfeiture of any and all property, real or

 

ivectly or indirectly, from gross proceeds traceable to the

it not limited to a sum of money in United States currency
;

representing the amount of proceeds traveable to the commission of the offense that the defendant

personally obtained as a result of the offetise charged in Count Three of the Indictment,

WHERBAS, pursuant to a seal
States currency seized from safe depos

WHEREAS, on or about July

ch wartant, the Government seized $150,400 in United
box #54 at Suma Federal (“Seized Property”);

11, 2016, the Defendant pled guilty to Counts One and
|

 

Three of the Indictment;

+

WHEREAS, on ot about Noveinber 26, 2019, the Court sentenced the Defendant, inter

alia, fo a fine in the amouut of $100,000 (the “Fine”); and
:

WHEREAS, the Government and the defendant have deterrnined to resolve the return of

the Seized Property to the Defendant on the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT, by

and between the United States, United States of America, by its attorney Geoffrey S,

Berman, United States Attorney, Assi
and Defendant by his counsel, Isabelle

1, Tha United States Mars

stant United States Attorney, Nicolas Roos, of counsel,
‘A. Kirshner, Esq., and Wayne Gosnell, Esq,, that:

hals Service (the “USMS”) and/or its designee shall

transfer $50,400.00 of the Seized Funds to Defendant in a manner consistent with the UFMS

Vendor Request Form to be completed by Defendant through his attorneys, Isabelle A,

Kirshner, Esq., and Wayne Gosnell, E

 

q.

 

 

 

 
ii

Document 42 Filed 01/30/20 Page 4 of 5

   

Case 1:18-c1-00714-PK :

|
Of
| Al b
ll |
2. The Government shalllireinit the remaining $100,000 of the Seized Currency to
the United States District Court for . Southern District of New York to satisfy the Fine
imposed on Defendant by this Court 5 plat of his criminal’ sentence.

3. This Stipulation and Order constitutes the entire agreement between the parties
on the matters contained herein, and no other statement, promise or agreement, either written
ot oral, made by cither party or agents of either party, that is not contained in this written
Stipulation and Order shall be enforceable, Any modifications to this Stipulation and Order
shall -be ina writing signed by the parties. .

4, Defendant represents that he is the only owner of the Seized Property, and
agree to hold harmless the DEA, the DOJ and the USAQ-SDNY, as well as any and. all
employees, officers, and agents of the DEA, the DOF and the USAO-SDNY, from any and all:
claims in connection with or arising out of the seizure, restraint, and/or constructive
possession of the Seized Property including but not limited to any third-party claims of
ownership of the Seized Property,

5, The parties hereby waive all rights to appeal or to otherwise challenge or
contest the validity of this Stipulation and Order.

6. Each party agrees to beat its costs and attorneys’ fees

7. The Court shall retain jurisdiction in this matter to take additional action and

enter further orders as necessary to implement and enforce this Stipulation and Order.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 
Case 1:18-cr-00714-PKC Document 42 Filed 01/30/20 Page 5 of 5

8, This Stipulation and Order may be executed in counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall be deemed the

complete Stipulation and Order, Signature pages may be by fax or transmitted electronically,
and such signatures shall be deemed to be valid originals.
STIPULATED TO: | Hot
GEOFFREY 8. BERMAN
United States Attorney for the °

Southern District of New York
Attomey for the United States.

 

I} 27 [2

NICOLAS ROOS DATE
Assistant United States Attotney

One St, Andrew’s Plaza

New York, New York 10007

(212) 637-2421

_ SAYEGH
tA 140
Ge NADEMI SAVEGH DATE.

ox le! thei doll _taroo29

ISABEYLE A. KIRSHNER, ESQ. DATH
ISABEHL GOSNELL, ES

Attorneys for the Defend. t

Clayman & Rosenberg

305 Madison Avenue, Suite 1301

New York, New York 10165

(212) 922-1080 ,

By:

 

 

SO ORDERED:

 

HONORABLE P. KEVIN CASTEL DATE
UNITED STATES DISTRICT JUDGE

 

 

 

 
